Citation Nr: 0314574	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  00-03 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
Seborrheic dermatitis.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a right thumb tendon injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to May 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which continued a 10 percent rating for 
Seborrheic dermatitis and a noncompensable rating for 
residuals of a right thumb tendon injury.  In May 2001, the 
Board remanded the case to the RO for additional development.  

In a Decision Review Officer's (DRO) February 2002 decision, 
a 10 percent rating for residuals of a right thumb tendon 
injury was assigned, effective from March 29, 1999.  The case 
is now before the Board for additional appellate 
consideration.

A preliminary review the case shows that, in a December 1994 
VA Form 21-4138, the veteran appears to have raised the issue 
of reopening a claim for entitlement to service connection 
for post-traumatic stress disorder (PTSD).  In an April 2002 
VA Form 21-4138, the veteran raised entitlement to an earlier 
effective date prior to March 29, 1999 for a 10 percent 
rating for residuals of a right thumb tendon injury.  These 
issues are referred to the RO for appropriate action.  
Finally, in the latter statement, the veteran also filed a 
notice of disagreement with the RO's March 2002 decision 
denying the veteran's claim for a clothing allowance.  This 
issue, along with entitlement to an increased rating for 
residuals of a right thumb tendon injury, will be addressed 
in the REMAND portion of this decision.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the veteran's increased rating claim for 
Seborrheic dermatitis.

2.  The veteran's Seborrheic dermatitis does not result in 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  

3.  The veteran's Seborrheic dermatitis does not involve 20 
to 40 percent of his entire body, or 20 to 40 percent of 
exposed areas, or require systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent 
for Seborrheic dermatitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 
4.7, 4.40, 4.45, 4.118, Diagnostic Code 7806, 7817 (2002); 67 
Fed. Reg. 49,590-99 (July 31, 2002) (as amended by 67 Fed. 
Reg. 58,448 (Sept. 16, 2002)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is not required 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that, as 
the revised version of 38 U.S.C.A. § 5107 in the VCAA 
eliminates the "well-grounded claim" requirement of 38 
U.S.C.A. § 5107 (West 1991), it is, therefore, applicable law 
under the holding in Karnas.  38 U.S.C.A. § 5107 (West 2002).  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the appellant's increased rating 
claim for Seborrheic dermatitis have been properly developed 
as available VA medical records, VA examination reports dated 
in October 1999 and August 2001, and various statements from 
the appellant and his representative have been associated 
with the file.

With regard to the RO's compliance with the May 2001 Board 
remand instructions, the Board notes that the RO was 
instructed to, and did in a June 2001 letter, ask the 
appellant to identify health care providers who had treated 
him for his Seborrheic dermatitis and right thumb disorder 
and to furnish signed authorizations for release of private 
medical records.  The RO's letter also informed the appellant 
of the notice and duty to assist provisions of the VCAA; 
advised what he should do, and gave him 60 days to provide 
any additional comments or supporting information.  He did 
not respond.  In August 2001, VA treatment records from 
Redding and Sacramento were obtained and associated with the 
claims file to comply with the remand instructions.  In 
August 2001, the veteran was re-examined.  Although the Board 
remand instructed the skin examiner to include unretouched 
color photographs of the areas affected by the veteran's 
service-connected skin disorder, none were taken as the 
examiner indicated that the veteran's dermatitis was in 
remission.  In February 2002, the DRO readjudicated the 
claims and issued a decision and supplemental statement of 
the case (SSOC).  Given the foregoing, the Board finds that 
the RO has substantially complied with the Board's May 2001 
remand with regard to the veteran's increased rating claim 
for Seborrheic dermatitis.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).

Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
2002).  In this connection, the Board notes that in an April 
2002 statement the veteran asked that he be re-examined by a 
dermatologist asserting that the Board's remand had 
specifically instructed that a dermatologist perform the skin 
examination.  Unlike the orthopedic examination instructions, 
the Board did not specifically instruct that the skin 
examination be performed by a specialist in dermatology.  
After reviewing the evidence, the Board finds that the 
various VA treatment reports and VA examination reports, 
which evaluate the status of the veteran's skin disorder, are 
adequate for determining whether an increased rating is 
warranted.  Under these circumstances, the Board finds that 
the VCAA does not mandate the scheduling of another 
examination.  Thus, in light of the fact that the veteran did 
not respond to the June 2001 VCAA letter, the Board finds 
that the VA has obtained, or made reasonable efforts to 
obtain, all medical evidence, which might be relevant to the 
veteran's claim.  The duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  Accordingly, the 
Board finds that no further assistance to the veteran in 
acquiring medical evidence is required by statute.  
38 U.S.C.A. § 5103A (West 2002).

In this case, the veteran is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing a higher rating for 
Seborrheic dermatitis.  He has, by information letters, 
rating decisions, a Board remand, and a January 2000 
statement of the case (SOC) and SSOCs dated in February and 
August 2002, been advised of the evidence considered in 
connection with his appeal and what information VA and the 
veteran would provide.  Thus, the Board finds that there has 
been no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).



Factual Background

Service medical records show that the veteran was treated for 
macular and papular eruptions on his lower abdomen in July 
1970.  In December 1971, the veteran was given a topical 
cream for treatment of Seborrhea.  In January 1972, the 
veteran received sutures for a knife cut on the right thumb 
but no tendon repair was done.  At the end of that month, his 
sutures were removed but closure was incomplete.  In April 
1972, records show that the veteran had suffered a laceration 
of the flexor surface of the right thumb, at the level of the 
proximal phalanx of the thumb.  He lacked full motion in both 
joints and had some decreased sensation in the tip of the 
thumb.  Intensive therapy was recommended to increase range 
of motion in the thumb.  The veteran's April 1972 separation 
examination report reveals anesthesia on the distal portion 
of the right thumb with loss of flexion of the distal joint, 
Seborrheic dermatitis and situational reaction.

At a June 1972 VA examination, the examiner noted 
hypoesthesia of the entire palmar surface of the right thumb 
distal to the laceration scar and no skin disease.  The 
diagnoses included residuals of a laceration to the right 
thumb.

In a July 1972 rating decision, service connection was 
awarded for a tendon injury to the right thumb and for 
Seborrheic dermatitis and noncompensable ratings were 
assigned, effective from May 9, 1972.

VA treatment records from January 1990 to October 1992 show 
treatment for chronic dermatitis of the left lower extremity.

VA treatment records from March 1994 to January 1995 show no 
treatment for a right thumb or skin disorder.

A January 1995 VA examination revealed Seborrhea of the scalp 
with white flaky lesions over the scalp and forehead as well 
as patchy, hyperkeratotic, mildly hyperpigmented lesions with 
irregular border, 3- by 2-inch in size, over the anterior 
aspect of both legs below the knees.  The right thumb showed 
a curved 1-inch scar over the palmar aspect of the proximal 
phalanx, which was well healed, and nontender.  There was a 
flexion deformity of the proximal interphalangeal (IP) joint 
at 80 degrees.  Extension was normal.  The veteran had good 
grip strength; however, he had reduced sensation over the 
thumb distal to the scarring.  The diagnoses included history 
of Agent Orange exposure; Seborrheic dermatitis; injury to 
flexor tendon of the right thumb with restricted flexion of 
the proximal IP joint; and history of fungal pneumonitis in 
1969.

In a March 1995 rating decision, the RO assigned to 10 
percent rating for the veteran's Seborrheic dermatitis, which 
has remained unchanged, effective from December 7, 1994, and 
continued a noncompensable rating for a tendon injury to the 
right thumb.

At an October 1999 VA skin examination, the veteran 
complained of periodic outbreaks of small bumps that develop 
into blisters, which are itchy and pop, involving the scalp, 
areas of the face including the forehead and between the 
eyebrows, and the lower right leg.  He stated that the rash 
was very itchy and that he had had secondary infections due 
to scratching of the right lower leg.  The veteran reported 
that he tried to stay out of the sunshine and kept the areas 
moist as much as possible.  On examination, the veteran's 
scalp was normocephalic, pink, freely movable, and nontender 
with good hair distribution.  His scalp was negative for 
blisters but positive for numerous raised, small, red bumps 
that were non-greasy and non-flaking.  The face was reddened 
in color without lumps, bumps or lesions.  Just below the 
knee of the right leg anteriorly, there was a 10-centimeters 
by 10-centimeters rectangular patch of excoriated, dry, 
reddened skin with scratch marks and areas of bleeding.  
Around the perimeter of the patch were three scattered small 
bumps that appeared to have the tops scratched off.  The 
diagnosis was Seborrheic dermatitis.

At a November 1999 VA hand examination, the veteran 
complained of decreased range of motion and decreased 
strength to the affected joints in his thumb.  On examination 
of the veteran's right thumb, dorsiflexion and plantar 
flexion of the carpometacarpal (CMC) joint was full.  The 
veteran could flex the metacarpal joint to about 30 degrees 
and force flexion to 60 degrees.  The IP joint extended to 10 
degrees and could force to 20 degrees of extension.  The 
veteran was able to get about 35 degrees of flexion and could 
force to 45 degrees of flexion.  He also had decreased 
strength to flexion of the distal phalanx.  There was a scar 
over the palmar surface of the interphalangeal (IP) joint 
that circumvented the joint, approximately half the radius of 
the joint.  The scar was nontender, nonadherent and 
nondepressed.  The diagnosis was knife injury to palmar 
surface of the middle phalanx of the right thumb with tendon 
injury by history.  The veteran had some residual decrease in 
range of motion of the metacarpophalangeal joint and the IP 
joint.  He also had a slight reduction of strength to flexion 
of the distal phalanx.

VA medical records from May 1995 to January 2002 show 
treatment, in November 2000, for erythematous plaque, 15-
centimeters by 10-centimeters, with excoriation but without 
tenderness or warmth on the right shin and Seborrheic 
dermatitis on the face and scalp.  In May 2001, the veteran 
was treated for erythematous plaque, 15-centimeters by 10-
centimeters, with excoriation but without tenderness or 
warmth on the right shin.  Atarax, an antihistamine, topical 
creams and solutions were prescribed.  In January 2002, there 
was no lesion on the right shin; the skin was very dry.  
Diffuse erythema and scales were noted on the scalp and most 
of the face.  The assessment included dermatitis, resolved; 
Xerosis; and Seborrhea.

At an August 2001 VA hand and skin examination, the veteran 
complained of a skin rash, dermatitis intermittently.  He 
indicated problems with a rash in his scalp and on the right 
anterior lower shin with hypopigmentation.  The veteran 
reported occasionally having skin ulcers in that area.  He 
complained of numbness around the area of the incision and 
across the volar aspect of the right thumb.  The veteran 
reported pain with use of the thumb, and on abduction and 
abduction.  He stated that he always had pain with grasping 
activities.  The veteran indicated that after his 1971 
injury, his thumb never improved.  He reported difficulty 
with progressive worsening in the thumb and with use of the 
digit.  The veteran indicated that he has difficulty opening 
objects such as jars.  He cannot use his thumb for any useful 
activities.  The veteran stated that he is able to hold 
utensils in the thumb with his other four fingers but has 
trouble holding a pen and writing.  He writes with poor 
legibility.  The veteran cannot throw a ball, golf, bowl, or 
otherwise use his hand for useful activities.  On examination 
of the right thumb, the veteran had a tremor with the use of 
either hand; however, the right thumb was significantly 
abnormal.  There was a 3.5-centimeters scar over the mid-
volar surface of the proximal phalanx, which was slightly 
tender and nondepressed.  There was global reduction in range 
of motion of the thumb, encompassing not only the IP joint 
but also the carpometacarpal and metacarpal joints of the 
thumb as well.  The veteran could extend his IP joint to 0 
degrees and flex to 45 degrees maximally.  Resistive flexion 
of the thumb produced pain.  The metacarpal joint extended to 
0 degrees and flexed to 25 degrees maximally.  The 
carpometacarpal joint extended to 0 degrees and flexed to 15 
degrees.  The veteran had difficulty pinching his thumb to 
his index finger.  The pinch grip was 3/5, pinching his thumb 
to his index finger.  The veteran could not touch his thumb 
to the top of his long finger, missing by one centimeter.  
There was mild palpable synovial hypertrophy of the 
metacarpophalangeal joint.  He could abduct his thumb to 25 
degrees maximally and abduct to 0 degrees.  He could extend 
the thumb to 45 degrees maximally.  The veteran had a tremor 
with attempting to produce exertion against resistance.  His 
handgrip was 3/5 in strength on the right.  Right thumb X-
rays were unremarkable.  Examination of the skin revealed no 
obvious scalp lesions.  There was a large area of speckled 
hypopigmented macules on the right lower leg, measuring 9 by 
4 inches in area, with an eschar in the center measuring 1.5 
by 1.5 inches.  The assessment included Seborrheic dermatitis 
in remission; neurodermatitis of the right lower extremity; 
status post laceration of the right thumb, middle phalanx; 
and Agent Orange exposure.  

The examiner added that Seborrheic dermatitis affected the 
veteran's scalp and caused flaking and papules at times, with 
exfoliation and itching and lesions that were crusting at 
times.  The veteran did not have any of the symptoms then and 
there was no disfigurement with regard to Seborrheic 
dermatitis.  The veteran reported that he got outbreaks on 
his scalp on an irregular basis and treated them with creams.  
He could not recall exactly how frequently he got crusting.  
They presented with exfoliation, exudation and lesions.  The 
lesion on the lower right extremity did not appear to have 
any manifestation of Seborrheic dermatitis; it had more the 
appearance of a neurodermatitis.  No pictures were taken, as 
the veteran had no current manifestations of Seborrheic 
dermatitis.  The veteran had limitation of motion of the IP 
joint and the carpometacarpal joint of the right thumb and 
there was some limitation of carpometacarpal motion in the 
carpometacarpal joint of the right thumb.  He had worsening 
of range of motion of his right thumb at times.  It was the 
examiner's impression that the veteran did have an increase 
in the severity of discomfort, which limited his functional 
ability during flare-ups of a period of 10 percent worsening 
of his symptoms.  This was due to weakened movement, excess 
fatigability, and incoordination as a result of his thumb 
injury during flare-ups.

In February 2002, a DRO decision assigned a 10 percent rating 
for residuals of a right thumb tendon injury, effective from 
March 29, 1999.

Analysis

The appellant contends, in essence, that his service-
connected Seborrheic dermatitis is more severe than the 
assigned disability rating suggests.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2002).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

During the pendency of this appeal, the rating criteria 
concerning skin disabilities were changed effective August 
30, 2002.  See 67 Fed. Reg. 49,590-99 (July 31, 2002) (as 
amended by 67 Fed. Reg. 58,448 (Sept. 16, 2002)) (to be 
codified at 38 C.F.R. § 4.118 et seq.).  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas, supra.  However, revised statutory or 
regulatory provisions may not be applied to any time period 
before the effective date of the change.  See 38 U.S.C.A. § 
5110(g) (West 2002); VAOPGCPREC 3-2000 (April 10, 2000).  
Because the veteran's increased rating claim was considered 
by the agency of original jurisdiction in August 2002 under 
both the old and new rating criteria, a remand for this 
purpose is not required.  

Under the rating criteria for Seborrheic dermatitis in effect 
prior to August 30, 2002, this disability was rated under 
Diagnostic Code 7806, for eczema.  Under this diagnostic 
code, a 10 percent rating was warranted for exfoliation, 
exudation or itching, involving an exposed surface or 
extensive area.  A 30 percent rating was awarded for constant 
exudation or itching, extensive lesions, or marked 
disfigurement from the condition.  A 50 percent rating was 
assigned where there is ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or where 
manifestations are exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7806, 7817 (2002).  

Under the new rating criteria, with more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; with constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period, a 60 percent rating 
is assigned.  A 30 percent rating is assigned when 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas is affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of 6 weeks or more, but not constantly, 
during the past 12-month period.  A 10 percent rating is 
warranted with at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs is required for a total duration of less than 6 weeks 
during the past 12-month period.  67 Fed. Reg. 49,590-99 
(July 31, 2002) (as amended by 67 Fed. Reg. 58,448 (Sept. 16, 
2002)) (to be codified at 38 C.F.R. § 4.118).  

Based on a review of the evidence of record, an increased 
rating is not warranted for the veteran's service connected 
Seborrheic dermatitis under either the old or new rating 
criteria.  

Overall, the preponderance of the evidence is against a 
rating in excess of 10 percent under either the old or new 
criteria for the veteran's Seborrheic dermatitis.  
Considering first the criteria in effect prior to August 30, 
2002, the veteran has not exhibited constant exudation or 
itching, extensive lesions, or marked disfigurement as a 
result of his Seborrheic dermatitis.  He has reported 
intermittent problems on his scalp and face with some 
crusting and on his right lower leg with itching on occasion, 
but neither condition has been constant.  Only his right 
lower leg has been described as being characterized as having 
exfoliation, exudation and lesions.  Additionally, no 
extensive lesions or marked disfigurement has been noted.  

Considering the veteran's claim under the criteria in effect 
after August 29, 2002, neither VA treatment or VA 
examinations reflect that 20 to 40 percent of the veteran's 
entire body, or 20 to 40 percent of exposed areas, is 
affected.  Likewise, systemic therapy such as corticosteroids 
or other immunosuppressive has not been required.  The 
veteran has been prescribed only topical medicated creams or 
lotions and antihistamines (Atarax) for his skin disability.  

Overall, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
Seborrheic dermatitis.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt is 
not applicable to this appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

In reaching this decision the Board considered whether the 
veteran's service-connected skin disability standing alone 
presents an exceptional or unusual disability picture, as to 
render impractical the application of the regular schedular 
standards. See 38 C.F.R. § 3.321(b)(1) (2002); Bagwell v. 
Brown, 9 Vet. p. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Significantly, however, no 
evidence has been presented showing factors such as a marked 
interference with employment or frequent periods of 
hospitalization, due solely to the veteran's service-
connected disability, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. 
§ 3.321(b)(1) are not met.


ORDER

Entitlement to an increased rating in excess of 10 percent 
for Seborrheic dermatitis is denied.  


REMAND

Increased Rating for Residuals of a Right Thumb Tendon Injury

In the present case, the Board finds, however, that VA's 
redefined duties to notify and assist a claimant, as set 
forth in the VCAA, have not been fulfilled regarding the 
issue of an increased rating for residuals of a right thumb 
tendon injury.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, 
-7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  
Consequently, a remand is required to comply with the notice 
and duty to assist provisions contained in the VCAA.  The 
veteran submitted an increased rating claim for his right 
thumb disorder in 1999.  The Board observes that the rating 
criteria pertaining to ankylosis and limitation of motion of 
digits of the hand and to skin disorders, to include scars, 
were recently amended, effective August 26, 2002 and August 
30, 2002, respectively.  See 67 Fed. Reg. 48,784-87 (July 26, 
2002); 67 Fed. Reg. 49,590-99 (July 31, 2002) (as amended by 
67 Fed. Reg. 58,448 (Sept. 16, 2002)).  The RO did not 
provide notice to the veteran of these regulation changes 
with regard to his claim for an increased rating for a right 
thumb disorder.

The Board also notes that the duty to assist includes 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  In this connection, 
the Board observes that the VA examination reports did not 
contain clinical findings addressing the new ankylosis and 
limitation of motion of digits of the hand and skin rating 
criteria with regard to the veteran's right thumb.  In 
compliance with the May 2001 Board remand, the veteran was 
afforded a hand and skin examination in August 2001.  But, as 
the veteran noted in an April 2002 VA Form 21-4138, the 
Board's remand specifically instructed that he be examined by 
an orthopedist.  The Board agrees that the veteran should be 
afforded a new examination by an orthopedist.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand order.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Consequently, the veteran again will be afforded 
another VA examination to be provided by an orthopedist to 
consider the new rating criteria.  Therefore, under the 
holding in Stegall, this case must be remanded again to 
ensure compliance with the Board's previous May 2001 remand.

The Board also observes that the August 2001 examiner noted 
that the veteran's residual scar was tender; however, in 
evaluating the veteran's increased rating claim for his right 
thumb disorder, the RO did not consider a separate rating for 
the veteran's scar.  Under Esteban v. Brown, 6 Vet. App. 259, 
261 (1994), VA is required to provide separate evaluations 
for separate manifestations of the same disability, which are 
not duplicative or overlapping.  Thus, on remand, the Board 
finds that the RO should consider a separate rating for 
scarring in conjunction with the veteran's right thumb 
disorder. 

It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time 
without compliance with the May 2001 Board remand and the 
notice and duty to assist provisions of the VCAA or 
consideration of the revised rating criteria.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Therefore, for these reasons, 
a remand is required on the issue of an increased rating for 
residuals of a right thumb tendon injury.



Clothing Allowance

In an April 2002 VA Form 21-4138, the veteran indicated that 
he disagreed with the denial of his claim for a clothing 
allowance in a March 2002 RO decision.  The Board finds that 
this statement is a notice of disagreement to the RO's 
decision issued in March 2002 denying entitlement to a 
clothing allowance.  The Court has held that where the Board 
finds a notice of disagreement has been submitted to a matter 
that has not been addressed in a SOC, the issue should be 
remanded to the RO for appropriate action.  Manlincon, 12 
Vet. App. 238.

Accordingly, the Board finds that the case must be REMANDED 
to the RO for further development:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded orthopedic and 
skin examinations to determine the nature 
and extent of the veteran's service-
connected right thumb disability, to 
include scarring.  All indicated tests or 
studies deemed necessary should be done.  
The claims file and treatment records 
must be made available to, and be 
reviewed by, the examiner(s) in 
connection with the examinations, and the 
report should so indicate.   The 
examiner(s) should perform any tests or 
studies deemed necessary for an accurate 
assessment, including X-ray examination 
and range of motion studies expressed in 
degrees.

First, the veteran must be examined by an 
orthopedist to determine the nature and 
extent of his right thumb disorder.  If 
range of motion studies demonstrate any 
limitation of motion, the examiner should 
discuss whether the limitation may be 
objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The examiner 
should specify any anatomical damage, and 
describe any functional loss, including 
the inability to perform normal working 
movements with normal excursion, 
strength, speed, coordination, and 
endurance.  The examiner should specify 
any functional loss due to pain or 
weakness, if possible measured in degrees 
of limitation of motion, and document all 
objective evidence of those symptoms.  In 
addition, the examiner should provide an 
opinion as to the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use.  
The examiner should document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  

With regard to ankylosis and limitation 
of motion of digits of the hands, the 
criteria indicate that, for the thumb, 
(i) if both the carpometacarpal (CMC) and 
interphalangeal (IP) joints are 
ankylosed, and either is in extension or 
full flexion, or there is rotation or 
angulation of a bone, consider as 
amputation at metacarpophalangeal joint 
or through proximal phalanx; (ii) if both 
the CMC and IP joints are ankylosed, 
consider as unfavorable ankylosis, even 
if each joint is individually fixed in a 
favorable position; (iii) if only the CMC 
or IP joint is ankylosed, and there is a 
gap of more than 2 inches (5.1 cm.) 
between the thumb pad and the fingers, 
with the thumb attempting to oppose the 
fingers, consider as unfavorable 
ankylosis; and (iv) if only the CMC or IP 
joint is ankylosed, and there is a gap of 
2 inches (5.1 cm.) or less between the 
thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, 
consider as favorable ankylosis.  The 
examiner should indicate whether there is 
a gap of more than 2 inches (5.1 cm.), a 
gap of one to 2 inches (2.5 to 5.1cm.), 
or a gap of less than 1 inch (2.5 cm.) 
between the thumb and the fingers, with 
the thumb attempting to oppose the 
fingers.  Color photographs of the thumb 
and fingers should also be taken and 
associated with the claims file.  The 
examiner should also comment on any 
resulting limitation of motion of other 
digits or interference with overall 
function of the hand.  The examiner 
should clearly outline the rationale for 
any opinion expressed.

Second, the skin examiner should 
expressly give the extent of any scarring 
in square inches or square centimeters, 
should indicate whether the veteran's 
residual scar is unstable (i.e., frequent 
loss of covering of skin over the scar), 
deep, superficial (i.e., not associated 
with underlying tissue damage), poorly 
nourished with repeated ulceration, or 
tender and/or painful on objective 
demonstration, and whether the scar 
limits the function of, or causes limited 
motion of, the affected part.  The 
examiner should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.  

2.  The RO must review the entire file 
and ensure for the issues on appeal 
compliance with the duty to assist, 
documentation and notification 
requirements set forth in the VCAA, 
specifically including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  The claims file must include 
documentation that the RO has complied 
with the VA's redefined duties to notify 
and assist a claimant, as set forth in 
the VCAA.

3.  The RO should issue the appellant a 
statement of the case as to the issue of 
entitlement to a clothing allowance.  The 
appellant should be apprised of his right 
to submit a substantive appeal and to 
have his claim reviewed by the Board.  
The RO should allow the appellant the 
requisite period of time for a response.

4.  After completion of the foregoing, 
the RO should review the file and ensure 
that all of the directives of this REMAND 
have been carried out in full.  If not, 
the RO should take any action necessary 
to ensure such compliance.  38 C.F.R. § 
4.2 (2002); see also Stegall v. West, 11 
Vet. App. 206 (1998).

5.  Thereafter, the RO should 
readjudicate the appellant's claim for an 
increased rating for a right thumb 
disorder, including any additional 
evidence obtained on remand.  In 
particular, the RO's review should 
include consideration of a separate 
rating for scarring under Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994), the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 
(2002), and both the former and current 
ankylosis and limitation of motion of 
digits of the hands and skin rating 
criteria.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2002).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



